Citation Nr: 0617074	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  04-30 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for revocation of forfeiture.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from November 1941, and is 
presumed to have died in October 1944 at Bataan.  The 
appellant is the veteran's surviving spouse.

This claim is on appeal from the Manila, Philippines, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The veteran is presumed to have died in October 1944 at 
Bataan.  The appellant is his surviving widow.

2.  In 1948, the appellant entered into a common-law 
marriage.

3.  In the early 1970s, the appellant filed a claim for death 
benefits on the basis that she had terminated the 
relationship with her common-law husband.  A field 
examination determined that she was, in fact, still living 
with him as man and wife.

4.  By decision dated in September 1975, the Compensation and 
Pension (C&P) Service found that the appellant had forfeited 
all rights, claims, and benefits under the laws administered 
by VA by knowingly, intentionally, and deliberately making 
materially false and fraudulent statements and evidence in 
support of a claim for death benefits.

5.  In March 1991, the appellant's common-law husband died.  

6.  In October 1991 and October 1993, the appellant attempted 
to reopen a claim for the veteran's death benefits based on 
the death of her common-law husband.  

7.  The claims were denied in October 1991 and February 1994, 
respectively, on the basis that the previous forfeiture 
determination permanently barred any claims for VA benefits.  
She did not appeal and those decisions became final.

8.  The RO's February 1994 decision represents the last final 
disallowance of entitlement to death benefits on any basis.  

9.  Evidence received since the RO's February 1994 decision, 
which consists of duplicative evidence and the appellant's 
written statements, does not relate to a necessary 
unestablished fact or raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

The evidence submitted subsequent to the RO's February 1994 
decision denying the claim for revocation of forfeiture is 
not new and material and the claim is not reopened.  
38 U.S.C.A. §§ 5103(a), 5103A, 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2005); Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unappealed rating decisions are final with the exception that 
a claim may be reopened by submission of new and material 
evidence.  When a veteran seeks to reopen a claim based on 
new evidence, VA must first determine whether the additional 
evidence is "new" and "material."  

Second, if VA determines that new and material evidence has 
been added to the record, the claim is reopened and VA must 
evaluate the merits of the veteran's claim in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

VA regulation defines "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  If the evidence is new and material, 
the question is whether the evidence raises a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. 
§ 3.156(a) (effective in August 2001).  As the appellant 
filed his claim in July 2002, this version of 38 C.F.R. 
§ 3.156(a) is applicable in this case.

When making determinations as to whether new and material 
evidence has been presented, the RO must presume the 
credibility of the evidence and may not decline to reopen a 
claim for lack of new and material evidence merely because 
the proffered evidence is found to lack credibility.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (the 
credibility of new evidence is presumed for purposes of 
determining whether new and material evidence has been 
presented); Fluker v. Brown, 5 Vet. App. 296, 298 (1993) 
(noting that "for purposes of determining whether a claimant 
has submitted new and material evidence to reopen a claim, 
the Court presumes the credibility of the evidence"); Justus 
v. Principi, 3 Vet. App. 510, 512-13 (1992) (finding error 
because the Board - by appearing "skeptical" of statement - 
failed to presume credibility of statement prior to reopening 
stage).

Historically, in the early 1970s, the appellant filed a claim 
for death benefits on the basis that she had terminated the 
relationship with her common-law husband.  A field 
examination determined that she was, in fact, still living 
with him as man and wife.  

In September 1975, the C&P Service determined that the 
appellant had forfeited all her rights, claims, and benefits 
under the laws administered by VA by knowingly, 
intentionally, and deliberately making materially false and 
fraudulent statements in support of a previously-filed claim 
for death benefits.  In essence, C&P Service found that she 
had misrepresented her relationship with her common-law 
husband by asserting, falsely, that the relationship had been 
terminated.

Since the death of the appellant's common-law husband in 
March 1991, she has filed two claims seeking death pension 
benefits derived through her deceased veteran-husband.  On 
each occasion (October 1991 and February 1994), she argued 
that she was entitled to death pension benefits on the basis 
of her veteran-husband as she was again a widow and in poor 
health.  Both claims were denied on the basis of the 
September 1975 C&P Service forfeiture determination.

The appellant did not appeal those decisions and they became 
final.  The February 1994 decision represents the last final 
disallowance of entitlement to death pension benefits on any 
basis.  In February 2003, the appellant filed the current 
claim again seeking death pension benefits, arguing that she 
is entitled to death pension benefits from her deceased 
veteran-husband because of the death of her common-law 
husband.  The RO denied the claim and she appeals.

In support of the appellant's claim, she has submitted 
essentially duplicate evidence from the previous claims.  She 
has provided correspondence to the White House dated in 1994 
regarding her previous claim, a copy of her common-law 
husband's death certificate, her own birth certificate, the 
marriage certificate of her deceased veteran-husband, 
statements from friends and neighbors that she has not 
remarried since the death of her common-law husband, medical 
evidence of her deteriorating health, and her own written 
statements regarding her belief in her being entitled to 
benefits and her poor health.

Although some of the evidence has been offered since the 
previous RO's denial and is new (friend/neighbor statements 
that she has not remarried, her own statements regarding her 
deteriorating health, and medical evidence), this evidence is 
not material to the issue of the basis for the denial of the 
claim, that is, the prior forfeiture determination.  

The remaining evidence (death certificate, marriage license, 
birth certificate, and her own statements) is duplicative of 
the same evidence and arguments that the appellant has 
maintained all along.  A simple reiteration of the facts is 
not sufficient to reopen a previously denied claim.  

Therefore, the additional evidence submitted since the RO's 
previous February 1994 decision is not new and material, does 
not raise a reasonable possibility of substantiating the 
appellant's claim for benefits, and does not warrant 
reopening of the claim of entitlement to death pension 
benefits.  Under the appropriate forfeiture regulations:

any person who commits fraud forfeits all 
rights to benefits under all laws 
administered by the Department of 
Veterans Affairs . . . .  

38 C.F.R. § 3.901(b) (2005) (emphasis added).

In sum, even to the extent that some of the evidence received 
since the RO's February 1994 decision is new and material, it 
does not relate to a necessary unestablished fact or raise a 
reasonable possibility of substantiating the claim; 
therefore, the claim to reopen is denied.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  

The law applies to any claim for benefits received by VA on 
or after November 9, 2000, as well as to any claim filed 
before that date but not decided by the VA as of that date, 
with the exception of the amendments to 38 C.F.R. § 3.156(a) 
relating to the definition of new and material evidence and 
to 38 C.F.R. § 3.159 pertaining to VA assistance in the case 
of claims to reopen previously denied final claims (the 
second sentence of § 3.159(c) and § 3.159(c)(4)(iii)), which 
apply to any claim to reopen a finally decided claim received 
on or after August 29, 2001.  See 66 Fed. Reg. 45,620, et 
seq. (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).

Nonetheless, the appellant was notified of the VCAA as it 
applies to her present appeal by correspondence dated in May 
2003 and August 2004.  She has been provided every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices.  The VCAA notice letters 
provided to the appellant generally informed her of the 
evidence not of record that was necessary to substantiate her 
claim and identified which parties were expected to provide 
such evidence.  

The appellant was notified of the need to give to VA any 
evidence pertaining to her claim.  There is no allegation 
from the appellant that she has any evidence in her 
possession that is needed for a full and fair adjudication of 
this claim.
  
In addition, by virtue of the rating decision on appeal and 
the statement of the case (SOC), the appellant was provided 
with specific information as to why the claim was being 
denied, and of the evidence that was lacking.  She was also 
supplied with the complete text of 38 C.F.R. § 3.159(b)(1) in 
the August 2004 SOC.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2005).  

The appellant has not claimed that VA has failed to comply 
with the notice requirements of the VCAA and the Board finds 
that the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  With respect to the claim based on new and 
material evidence, the appellant was asked to submit evidence 
to support a reopening of her claim.  Her additional written 
statements and submissions have been associated with the 
claims file.  

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that a specific VA medical opinion is not 
needed to consider whether the appellant has submitted new 
and material evidence but, rather, the Board has reviewed all 
the medical evidence submitted to the claims file since the 
last final denial.  The available medical evidence is 
sufficient for an adequate determination.  

Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandate of the VCAA.


ORDER

New and material evidence having not been submitted, the 
claim for revocation of forfeiture is denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


